TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 3, 2014



                                      NO. 03-11-00828-CV


                         John Walker and Molly Walker, Appellants

                                                 v.

                         Dennis Vick and James C. Timms, Appellees




    APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TOM GREEN COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the Final Summary Judgment signed by the trial court on

August 22, 2011. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the court’s Final Summary Judgment. Therefore, the Court

affirms the trial court’s Final Summary Judgment. The appellants shall pay all costs relating to

this appeal, both in this Court and the court below.